

Exhibit 10.3
 


 
COLLATERAL AGENCY AGREEMENT SUPPLEMENT
 


 
COLLATERAL AGENCY AGREEMENT SUPPLEMENT dated February 9, 2007 (this
"Supplement") made by AmerenEnergy Resources Generating Company, an Illinois
corporation (the "Pledgor"), in favor of The Bank of New York Trust Company, N.
A., a national banking association, as collateral agent (in such capacity, the
"Collateral Agent") for the benefit of the Secured Parties (as defined in the
Collateral Agency Agreement referred to below).
 
1. This Supplement is executed and delivered pursuant to the terms of the
Collateral Agency Agreement dated as of July 14, 2006 (as supplemented by this
Supplement and as the same has been and may hereafter be supplemented by any
other Collateral Agency Agreement Supplement or otherwise amended or modified,
the "Collateral Agency Agreement"), made by the Pledgor in favor of the
Collateral Agent for the benefit of the Collateral Agent and the Secured
Parties. Terms defined in the Collateral Agency Agreement are used herein with
their defined meanings.
 
2. Pursuant to the terms of the Collateral Agency Agreement, the Pledgor may
incur additional secured indebtedness from time to time that is by its terms
equally and ratably secured under the Collateral Agency Agreement and the
Security Documents with the Obligations secured thereunder. The Pledgor and
JPMorgan Chase Bank, N.A., as agent (the "Agent") have entered into that certain
Credit Agreement, dated as of February 9, 2007 (the “2007 Credit Agreement”),
pursuant to which the Pledgor initially may borrow, and/or request the issuance
of letters of credit, in an aggregate amount up to $100,000,000. The terms of
the 2007 Credit Agreement require that the Pledgor equally and ratably secure
its obligations under the 2007 Credit Agreement with the Obligations secured
under the Collateral Agency Agreement and the Security Documents. The Pledgor
hereby acknowledges and agrees that its obligations under the 2007 Credit
Agreement shall be deemed to be "Additional Debt Obligations" pursuant to the
Collateral Agency Agreement.
 
3. The Pledgor confirms and reaffirms the security interest in the Collateral
granted to the Collateral Agent, for the benefit of the Collateral Agent and the
Secured Parties under the Collateral Agency Agreement and the Security
Documents; and hereby acknowledges and agrees that all references to "Secured
Parties" in the Collateral Agency Agreement and the Security Documents shall be
deemed to include all holders of the Additional Secured Debt as described on
Schedule 1 hereto.
 
4. The Pledgor hereby represents and warrants that the representations and
warranties contained in Section 3 of the Collateral Agency Agreement are true
and correct on the date of this Supplement with all references therein and
elsewhere in the Collateral Agency Agreement to "Additional Secured Debt",
"Additional Debtholders" and "Additional Secured Debt Agent" to include the
Additional Debt, Additional Debtholders and Additional Secured Debt Agent as
listed on Schedule 1 hereto and on Schedule 1 to each Collateral Agency
Agreement Supplement executed prior to the date hereof and with references
therein to "this Collateral Agency Agreement" to mean the Collateral Agency
 

--------------------------------------------------------------------------------


 
Agreement as supplemented hereby. In addition, the Pledgor represents and
warrants that this Supplement has been duly executed and delivered by the
Pledgor and constitutes a legal, valid and binding obligation of the Pledgor
enforceable against the Pledgor in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditors'
rights and remedies generally and by equitable principles of general
applicability.
 
5. The Additional Debtholders designated on Schedule 1 hereto, by their
acceptance of the benefits of the Collateral Agency Agreement, hereby
irrevocably designate the Collateral Agent to act on their behalf as specified
in the Collateral Agency Agreement. Each such Additional Debtholder hereby
irrevocably authorizes, and each holder of the Additional Debt Obligations by
the acceptance of such Additional Debt Obligation and by the acceptance of the
benefits of the Collateral Agency Agreement, shall be deemed irrevocably to
authorize the Collateral Agent to take such action on its behalf under the
Collateral Agency Agreement and instruments and agreements referred to therein
and to exercise such powers and to perform such duties thereunder as are
specifically delegated or required of the Collateral Agent by the terms thereof
and such other powers as are reasonably incident thereto.
 
6. This Supplement is supplemental to the Collateral Agency Agreement, forms a
part thereof and is subject to all the terms thereof. Each item listed on
Schedule I hereto shall be and is included within the meaning of the terms
"Additional Secured Debt", "Additional Debtholders" and "Additional Secured Debt
Agent" as such terms are used in the Collateral Agency Agreement.
 
IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly executed
and delivered on the date first set forth above.
 

 
AMERENENERGY RESOURCES GENERATING COMPANY
 
 
 
By:      _/s/ Jerre E. Birdsong_____               
Name:         Jerre E. Birdsong   
Title:           Vice President and Treasurer   
 

 
2

--------------------------------------------------------------------------------



   
Accepted and acknowledged as of
 
the date first above written by:
 
THE BANK OF NEW YORK TRUST
COMPANY, N. A., as Collateral Agent
 
By:        /s/ Daniel G. Dwyer                    
       Name:  Daniel G. Dwyer    
       Title:    Vice President  
 
 
JPMORGAN CHASE BANK, N.A., as Agent
under the 2007 Credit Agreement on behalf of
itself and the Lenders
 
By:  __/s/ Michael J. DeForge             
Name: Michael J. DeForge   
Title:   Executive Director   
 
 



3

--------------------------------------------------------------------------------



Schedule I
to Collateral Agency Agreement Supplement
 


 
ADDITIONAL SECURED DEBT
 


 
Title or Name of Additional
Secured Debt
 
Additional Debt Holders
 
Additional Secured
Debt Agent
 
“Obligations” as defined in the
Credit Agreement dated as of
February 9, 2007 (the “2007 Credit
Agreement”) among Central
Illinois Public Service Company,
Central Illinois Light Company,
Illinois Power Company,
AmerenEnergy Resources
Generating Company and
CILCORP Inc., as Borrowers, the
Lenders from time to time party
thereto and JPMorgan Chase Bank,
N.A. as Agent
 
The Lenders from time to time
party to the 2007 Credit
Agreement
 
JP Morgan Chase Bank, N.A.,
as Agent
 
   1  



 